DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant amended claims 1, 8, and 15 in the Request for Continued Examination filed on 05/02/2022.
Claims 1-20 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 05/02/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:
Claim 6, line 2, “outside of a logical network” should read “outside of the logical network”;
Claim 13, line 2, “outside of a logical network” should read “outside of the logical network”;
Claim 20, line 2, “outside of a logical network” should read “outside of the logical network”;
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 2015/0263946 A1), hereinafter Tubaltsev, in view of Bhatta et al. (US 10,419,357 B1), hereinafter Bhatta, in view of Dhanabalan (US 2018/0278570 A1), and further in view of Maffione et al. (US 2008/0276304 A1), hereinafter Maffione.
Regarding claim 1, Tubaltsev discloses 
A method of performance management, comprising:
receiving, at a port of a router that is implemented by a virtual router on an edge node of a logical network (container (namespace) implementing a logical router port on the gateway host), a transport control protocol (TCP) or user datagram protocol (UDP) packet (page 9, [0096]: forward packets to container (namespace) implementing a logical router port on the gateway host; page 15, [0149]: initiate a TCP connection for communication);
	identifying, by the router, a rule (logical forwarding entries) related to the TCP or UDP packet (page 9, [0096]: forward packets to container (namespace) implementing a logical router port on the gateway host; page 15, [0149]: initiate a TCP connection for communication)(page 9, [0094]: generate logical forwarding entries that match packet based on destination IP address or address prefix); 
	forwarding, by the router, the packet to an interface component of the kernel based on the rule (flow entries) (page 9, [0096]: forward the packets to the NIC using flow entries).

Tubaltsev does not explicitly disclose 
	the performance component runs in a user space of an operating system (OS) running on the edge node;
	the interface component is an interface between the user space of the OS and a network interface associated with the kernel.	

However, Bhatta discloses 
receiving a transport control protocol (TCP) or user datagram protocol (UDP) (Col. 12, lines 61-64) packet generated by a performance component of the router (Col. 12, lines 20-21: application generates a packet), wherein the performance component (application 406, FIG. 4) runs in a user space of an operating system (OS) running on the edge node (user space 408 on network device 206, FIG. 4) (Col. 12, lines 11-14: an application 406 in user space 408 on network device 206 binds to network stack 120 (or proprietary stack 124) in kernel space 410 on network device 206);
the interface component is an interface between the user space of the OS and a network interface associated with the kernel (packet forwarding engine 404(1)) (Col. 12, lines 32-35: network stack 120 pushes and/or passes the packet from routing engine 402(1) to packet forwarding engine 404(1));
	forwarding, by the router, the packet to the interface component of the kernel (kernel space 410, FIG. 4) (Col. 12, lines 20-21: application 406 generates a packet and then sends the same from user space 408 to kernel space 410; & Col. 12, lines 27-29: the packet has arrived at network stack 120).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Bhatta to Tubaltsev in order to achieve the features because Tubaltsev discloses forwarding packet (abstract) Bhatta further suggests forward packet from user space to kernel space (Col. 12, lines 11-25).
One of ordinary skill in the art would be motivated to utilize the teachings of Bhatta in the Tubaltsev system in order to be able to perform certain networking tasks involved in forwarding traffic as suggested by Bhatta (Col. 1, lines 3-6).

Tubaltsev and Bhatta do not explicitly disclose 
	receiving, by the performance component, in response to the TCP or UDP packet, an additional packet from the interface component of the kernel; and
	determining, by the performance component, a performance metric based on the TCP or UDP packet and the additional packet.

However, Dhanabalan discloses 
	receiving, by the performance component, in response to the TCP or UDP packet, an additional packet from the interface component of the kernel (page 31, [0254]: transmit a plurality of TCP packets and measure the round trip time until receipt of the packets’ acknowledgment from a remote device); and
	determining, by the performance component, a performance metric based on the TCP or UDP packet and the additional packet (page 31, [0254]: measure latency based on a round trip time for a packet).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Dhanabalan to Tubaltsev and Bhatta in order to achieve the features because Tubaltsev and Bhatta disclose forward packet (Tubaltsev: abstract) and Dhanabalan further suggests receive acknowledgment and measure latency (page 31, [0254]).
One of ordinary skill in the art would be motivated to utilize the teachings of Dhanabalan in the Tubaltsev and Bhatta system in order to improve quality of service.

Tubaltsev, Bhatta, and Dhanabalan do not explicitly disclose 
	the rule causes all TCP or UDP traffic received at the port of the router to be forwarded to an interface component of a kernel of the OS.

However, Maffione discloses 
	the rule causes all TCP or UDP traffic received at the port of the router to be forwarded to an interface of a kernel of the OS (page 8, [0155]: the possibility exists of implementing selective divert mechanisms related to the firewalling rules to send specific packets towards one or more Kernel sockets connected to a user-space application).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Maffione to Tubaltsev, Bhatta, and Dhanabalan in order to achieve the features because Tubaltsev, Bhatta, and Dhanabalan disclose forward packet to namespace (Tubaltsev: abstract) and Maffione further suggests send specific packets towards Kernel socket based on the firewalling rules (page 8, [0155]).
One of ordinary skill in the art would be motivated to utilize the teachings of Maffione in the Tubaltsev, Bhatta, and Dhanabalan system in order to improve performance as suggested by Maffione (page 8, [0155], lines 2-4).

Regarding claim 2, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 1.  Tubaltsev further discloses
identifying, by the router, the rule related to the TCP or UDP packet comprises determining that a forwarding rule related to the TCP or UDP packet has been defined via a management component (page 3, [0045]: a network controller provisions the MFEs by generating flow entries, or data tuples that the MFE converts into flow entries).

Regarding claim 3, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 1.  Tubaltsev, Bhatta, Dhanabalan, and Maffione further disclose
the additional packet comprises data related to a receipt or a lack of receipt of the TCP or UDP packet by an endpoint (Dhanabalan: page 31, [0254]: transmit a plurality of TCP packets and measure the round trip time until receipt of the packets’ acknowledgment from a remote device).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 3.  Tubaltsev, Bhatta, Dhanabalan, and Maffione further disclose
the performance metric comprises bandwidth or latency (Dhanabalan: page 31, [0254]: measure latency based on a round trip time for a packet).  Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Regarding claim 5, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 1.  Tubaltsev, Bhatta, Dhanabalan, and Maffione further disclose
performing, based on the performance metric, one or more of:
	load balancing; or
	path optimization (Tubaltsev: page 17, [0165]: determine which of the routes is optimal and selects the most optimal route to use).

Regarding claim 6, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 1.  Tubaltsev, Bhatta, Dhanabalan, and Maffione further disclose
the TCP or UDP packet comprises a destination address that is outside of a logical network in which the router is located (Tubaltsev: page 9, [0096]: forward packets to the NIC that connects to an external router; & page 10, [0106]: packets leaving the managed network to an external network).

Regarding claim 7, Tubaltsev, Bhatta, Dhanabalan, and Maffione disclose the method of performance management described in claim 6.  Tubaltsev, Bhatta, Dhanabalan, and Maffione further disclose
the destination address corresponds to an edge node of a separate logical network (Tubaltsev: FIG. 12 & page 9, [0096]: forward packets to the NIC that connects to an external router; & page 10, [0106]: packets leaving the managed network to an external network).

Regarding claims 8-14, the limitations of claims 9-14 are rejected in the analysis of claim 1-7 respectively and these claims are rejected on that basis.

Regarding claims 15-20, the limitations of claims 15-20 are rejected in the analysis of claim 1-6 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLima et al. (US 2003/0014525 A1).  When edge server prepares to forward the IP packet containing the HTTP reply back to the network dispatcher that sent it the request, TCP/IP stack in kernel consults the ancillary data that policy agent passed to TCP/IP stack back when policy agent processed the request ([0032]). 
Bly (US 2011/0055389 A1).  Managing the kernel-level processing of packets received and transmitted by computing device via network ports; high speed layer integrated packet engine works in conjunction with policy engine ([0071]).
Hall et al. (US 2017/0230287 A1).  Routing rules can be established in the device kernel to route IP packets received from particular addresses or sets of addresses to other addresses in the network ([0057]).
Wei (US 2017/0237706 A1).  A router receives a data packet from an interface, orients and forwards it to another interface based on the destination address of the data packet ([0003]).
Dubey (US 2018/0006943 A1).  Active application generates routing protocol packets and sends these packets to the external router to which its local service router connects.
Rao et al. (US 2006/0029062 A1).  A client application transmits a packet to a gateway responsive to applying a policy to the packet; send a TCP acknowledgement packet to the application and terminate the TCP connection initiated by the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
09/09/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447